NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEVEN SMITH,                                   No. 19-35063

                Plaintiff-Appellant,            D.C. No. 6:16-cv-01875-TC

 v.
                                                MEMORANDUM*
U.S. DEPARTMENT OF
TRANSPORTATION,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Steven Smith appeals pro se from the district court’s summary judgment in

his Freedom of Information Act (“FOIA”) action arising out of his requests for

records from the Department of Transportation (“DOT”). We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Animal Legal Def. Fund v. U.S.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Food & Drug Admin., 836 F.3d 987, 990 (9th Cir. 2016) (en banc). We affirm.

      The district court properly granted summary judgment for the DOT because

Smith failed to raise a genuine dispute of material fact as to whether the DOT did

not “conduct[] a search reasonably calculated to uncover all relevant documents.”

Hamdan v. U.S. Dep’t of Justice, 797 F.3d 759, 770 (9th Cir. 2015) (citation and

internal quotation marks omitted); id. at 770-71 (requirements for demonstrating

adequacy of search for documents in response to a FOIA request).

      The district court did not err by denying in part Smith’s motion for partial

summary judgment. Although the DOT’s failure to respond to Smith’s FOIA

requests within the statutory time limits meant that Smith was deemed to have

exhausted his administrative remedies, see 5 U.S.C. § 552(a)(6)(C)(i) (a party

making a FOIA request “shall be deemed to have exhausted his administrative

remedies with respect to such request if the agency fails to comply with the

applicable time limit provisions”), Smith provided no basis for any relief outside of

that provided by the FOIA statute.

      The district court did not abuse its discretion by denying Smith’s motions for

discovery because the discovery sought was not within the scope of the limited

discovery permitted in FOIA actions. See Lane v. Dep’t of Interior, 523 F.3d
1128, 1134-35 (9th Cir. 2008) (setting forth standard of review and explaining

limitations on discovery in FOIA actions).


                                         2                                     19-35063
       The district court did not abuse its discretion by denying Smith’s motion for

costs without prejudice to refiling the motion after the resolution of the instant

appeal. See Christian v. Mattel, Inc., 286 F.3d 1118, 1129 (9th Cir. 2002) (setting

forth standard of review and noting a district court’s “considerable latitude in

managing the parties’ motion practice”).

       Smith’s “motion re trial court motion for costs” is denied without prejudice

to refiling in the district court.

       AFFIRMED.




                                           3                                    19-35063